Case 1:15-cr-00637-KAM Document 777 Filed 05/07/21 Page 1 of 4 PagelD #: 25772

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

we eee ee ee ee ee ee ewe ee eee ee wee x
UNITED STATES OF AMERICA, _ STIPULATION
AND ORDER OF GARNISHMENT
- against -
15-CR-0637 (KAM)
EVAN GREEBEL,
Defendant and
Judgment Debtor,
and
CHARLES SCHWAB RETIREMENT
PLAN SERVICES,
Garnishee.
ee ee K

WHEREAS, pursuant to his conviction for conspiracy to commit wire fraud, and
conspiracy to commit securities fraud, pursuant to 18 U.S.C, §§ 1349 and 371, respectively, this
Court imposed a Judgment against defendant Evan Greebel (“Defendant”) on August 17, 2018,
and sentenced him, inter alia, to pay restitution in the amount of $10,447,979.00;

WHEREAS, on or about December 13, 2018, the United States filed an Application for
Writ of Continuing Garnishment against a retirement brokerage account belonging to Defendant,
held at Charles Schwab Retirement Plan Services (“Charles Schwab” or “Garnishee”);

WHEREAS, on or about December 19, 2018, the Court issued a Writ of Continuing
Garnishment against a retirement brokerage account belonging to Defendant, held at Charles
Schwab;

WHEREAS, on or about June 12, 2020, after multiple stipulated and SO ORDERED
extensions, Defendant timely filed an objection to the Writ of ‘Continuing Garnishment;

WHEREAS, on April 16, 2021, after considering the parties’ briefs regarding Defendant’s

objection, and after holding an evidentiary hearing on January 28, 2021, the Court issued an Order
Case 1:15-cr-00637-KAM Document 777 Filed 05/07/21 Page 2 of 4 PagelD #: 25773

U.S. v. Greebel, 15-CR-0637 (KAM)

denying Defendant’s objections to garnishment and instructing the United States to submit
proposed orders of garnishment by April 21, 2021;

WHEREAS, on April 19, 2021, Defendant filed a Notice of Appeal with the Second Circuit
Court of Appeals, Case Number 21-993 (the “Appeal”);

WHEREAS, as of January 27, 2021, the balance of Defendant’s Charles Schwab account
was approximately $1,495,000.00;

WHEREAS, as of April 19, 2021, the outstanding balance for restitution imposed against
Defendant, with interest, is approximately $11,117,181.22;

WHEREAS, the liquidation and distribution of funds currently held by the Garnishee
would result in irreparable harm to Defendant, including income tax liability and penalties, should
he prevail in his appeal; and

WHEREAS, the government seeks to protect and preserve the value of the funds currently
held by the Garnishee, which it is otherwise entitled to gamish in full at this time;

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties
that: |

(1) Within seven days of receipt of a copy of this order, the Garnishee shall liquidate
the current holdings in the account of Defendant, Evan Greebel, and place the full cash balance of
that account into the Morley Stable Value Fund, within Defendant’s Katten Muchin Rosenmen
LLP Defined Contribution Plan account, until such time as a decision is rendered, or the Appeal
is withdrawn;

(2) In the event that the Appeal is denied or withdrawn or otherwise decide adversely
to the Defendant, the United States shall notify the Garnishee, providing a copy of said decision

and, within fourteen (14) days of receiving said notice, the Garnishee shall liquidate the holdings
Case 1:15-cr-00637-KAM Document 777 Filed 05/07/21 Page 3 of 4 PagelD #: 25774

U.S. v. Greebel, 15-CR-0637 (KAM)

in Defendant’s account and pay to the Clerk of the Court the cash surrender value of Evan
Greebel’s interest in the Katten Muchin Rosenman LLP Defined Contribution Plan, currently held
by the Garnishee on behalf of Defendant, plus any accrued interest, by check made out to the
“Clerk of the Court,” and mailed to the Clerk of Court, U.S. Courthouse, 225 Cadman Plaza East,
Brooklyn, New York 11201, and the check shail include a reference to “U.S. v. Evan Greebel, CR-
15-0637; |

(3) The Clerk of the Court, after receiving the above-described check from Charles
Schwab, shall apply the funds to Defendant’s outstanding restitution liability;

(4) The Clerk of the Court shall forward five certified copies of this Order to Assistant
United States Attorney Thomas R. Price, U.S. Attorney’s Office, 610 Federal Plaza, Central Islip,

‘New York 11722; and

[Stipulation and Order continued on following page]
Case 1:15-cr-00637-KAM Document 777 Filed 05/07/21 Page 4 of 4 PagelD #: 25775

U.S. v. Greebel, 15-CR-0637 (KAM)

(5) In the event that Defendant’s Appeal is successful, in whole or in part, the parties

shall seek a revised order from the Court in accordance with any such decision.

Dated: New York, New York
May 6, 2021

Dated: Central Islip, New York
May 6, 2021

Dated: Brooklyn, New York

Let / , 2021

Reed M. Brodsky

Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, New York 10166

/s/ Reed Brodsky
Reed Brodsky, Esq.
Counsel for Defendant

MARK J. LESKO

Acting United States Attorney
Eastern District of New York
610 Federal Plaza

Central Islip, New York 11722

By:/s/ Thomas R. Price

Thomas R. Price
Assistant U.S. Attorney
631-715-7893
thomas.price@usdoj.gov

Attorneys for the United States

4: 7,

/ ied © _. “wr wep pe tte
HONORABLE KIYO A. MATSUMOTO
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK
